Exhibit 10.1

FIFTH AMENDMENT (INCREASE AMENDMENT)

TO

TERM LOAN CREDIT AGREEMENT

THIS FIFTH AMENDMENT (INCREASE AMENDMENT) TO TERM LOAN CREDIT AGREEMENT (this
“Amendment”) is entered into as of April 3, 2017, by and among the lenders
identified on the signature pages hereof, WILMINGTON SAVINGS FUND SOCIETY, FSB,
as administrative agent (in such capacity, “Administrative Agent”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, as collateral agent (in such capacity, “Collateral
Agent”), NUVERRA ENVIRONMENTAL SOLUTIONS, INC., a Delaware corporation
(“Borrower”), and the entities listed on Schedule 1 (“Guarantors”).

W I T N E S S E T H:

WHEREAS, Borrower, the Administrative Agent and Lenders are parties to that
certain Term Loan Credit Agreement, dated as of April 15, 2016 (as amended by
that certain First Amendment to Term Loan Credit Agreement, dated as of June 30,
2016, as further amended by that certain Second Amendment to Term Loan Credit
Agreement, dated as of September 22, 2016, as further amended by that certain
Third Amendment (Increase Amendment) to Term Loan Credit Agreement, dated as of
November 14, 2016, and as further amended by that certain Fourth Amendment
(Increase Amendment) to Term Loan Credit Agreement, dated as of December 16,
2016, and as amended, restated, modified or supplemented from time to time prior
to the date hereof, the “Existing Credit Agreement;” the Existing Credit
Agreement, as amended by this Amendment and as may be further amended, restated,
modified or supplemented from time to time after the date hereof, is herein
referred to as the “Amended Credit Agreement”);

WHEREAS, Borrower has requested that certain Lenders extend April 3, 2017
Additional Term Loans (as defined) to Borrower, and each April 3, 2017
Additional Term Loan Lender (as defined) party hereto has agreed to provide such
April 3, 2017 Additional Term Loans to Borrower on the terms and conditions set
forth herein and in the Amended Credit Agreement; and

WHEREAS, the Lenders are willing to provide the April 3, 2017 Additional Term
Loans to Borrower in order to address Borrower’s short-term liquidity needs and
to provide sufficient financing to bridge to an agreement on the terms of a
long-term solution and consensual restructuring transaction for Borrower;

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1.    Defined Terms. Unless otherwise defined herein, capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Amended Credit Agreement.

2.    Amendments to Existing Credit Agreement. In reliance upon the
representations and warranties of Borrower set forth in Section 6 below, and
subject to the satisfaction of the conditions to effectiveness set forth in
Section 4 below, the Existing Credit Agreement is hereby amended as follows:

(a)    Schedule 1.1 thereof shall be amended by adding the following definitions
in appropriate alphabetical order:

“April 3, 2017 Additional Term Commitment” means, with respect to each April 3,
2017 Additional Term Loan Lender, its April 3, 2017 Additional Term Commitment,



--------------------------------------------------------------------------------

and, with respect to all April 3, 2017 Additional Term Loan Lenders, their
April 3, 2017 Additional Term Commitments, in each case as such Dollar amounts
are set forth beside such April 3, 2017 Additional Term Loan Lender’s name under
the applicable heading on Schedule C-1 to the Fifth Amendment.

“April 3, 2017 Additional Term Loan” means the Term Loans made pursuant to the
Fifth Amendment.

“April 3, 2017 Additional Term Loan Lender” means each Lender party to the Fifth
Amendment that has an April 3, 2017 Additional Term Commitment.

“Fifth Amendment” means the Fifth Amendment (Increase Amendment) to Term Loan
Credit Agreement in respect of this Agreement, dated as of April 3, 2017, among
Borrower, the Guarantors, party thereto, the Administrative Agent, the
Collateral Agent and the Lenders party thereto.

“Fifth Amendment Effective Date” means April 3, 2017, which is the date on which
each of the conditions set forth in Section 4 of the Fifth Amendment has been
satisfied and the April 3, 2017 Additional Term Loans have been funded by the
April 3, 2017 Additional Term Loan Lenders.

(b)    Schedule 1.1 thereof shall be amended by deleting the definitions set
forth below in their entirety and replacing them with the following:

“Rolling Budget” means a projected statement of sources and uses of cash for the
Loan Parties and their Subsidiaries on a weekly basis, for the following 13
calendar weeks, including any anticipated use of the proceeds of Additional Term
Loans, December 2016 Additional Term Loans and/or April 3, 2017 Additional Term
Loans held in the Master Account for each week during such period and setting
forth on a cumulative roll-forward basis, the projected cash disbursements and
projected cash receipts for each applicable week, in form and substance
reasonably satisfactory to the Lenders.

“Term Commitment” means an Original Term Commitment, an Additional Term
Commitment, a December 2016 Additional Term Commitment, or an April 3, 2017
Additional Term Commitment, or all of them, as the context may require.

“Term Loan” means an Original Term Loan, an Additional Term Loan, a December
2016 Additional Term Loan, or an April 3, 2017 Additional Term Loan, or all of
them, as the context may require.

(c)    Schedule C-1 thereof shall be amended and restated in its entirety by
Schedule C-1 attached to this Amendment.

(d)    Section 2.1(a) thereof shall be amended and restated in its entirety as
follows:

“(a) Subject to the terms and conditions of this Agreement, each Term Lender
agrees (severally, not jointly or jointly and severally) to make a simultaneous
loan or loans to Borrower on the Closing Date in an amount not to exceed such
Lender’s Original Term Commitment. Subject to the terms and conditions of this
Agreement, each Additional Term Loan Lender agrees (severally, not jointly or
jointly and severally) to

 

2



--------------------------------------------------------------------------------

make a simultaneous loan or loans to Borrower on the Third Amendment Effective
Date in an amount not to exceed such Additional Term Loan Lender’s Additional
Term Commitment. Subject to the terms and conditions of this Agreement, each
December 2016 Additional Term Loan Lender agrees (severally, not jointly or
jointly and severally) to make a simultaneous loan or loans to Borrower on the
Fourth Amendment Effective Date in an amount not to exceed such December 2016
Additional Term Loan Lender’s December 2016 Additional Term Commitment. Subject
to the terms and conditions of this Agreement, each April 3, 2017 Additional
Term Loan Lender agrees (severally, not jointly or jointly and severally) to
make a simultaneous loan or loans to Borrower on the Fifth Amendment Effective
Date in an amount not to exceed such April 3, 2017 Additional Term Loan Lender’s
April 3, 2017 Additional Term Commitment.”

(e)    Section 6.11 thereof shall be amended and restated in its entirety as
follows:

“6.11    Use of Proceeds.

(a)    Borrower will not, and will not permit any of its Subsidiaries to use the
proceeds of any Original Term Loan made hereunder on the Closing Date for any
purpose other than (i) on the Closing Date, to pay the fees, costs, and expenses
incurred in connection with this Agreement, the other Loan Documents, and the
transactions contemplated hereby and thereby, and (ii) thereafter, consistent
with the terms and conditions hereof, for their lawful and permitted purposes
(including the repurchase, redemption, prepayment or other acquisition of any
Bond Debt). Borrower will not, and will not permit any of its Subsidiaries to
use the proceeds of any Additional Term Loan made under the Third Amendment on
the Third Amendment Effective Date for any purpose other than (i) on the Third
Amendment Effective Date, to pay (A) the fees, costs and expenses incurred in
connection with the Third Amendment and (B) interest and other amounts accrued
under the Bond Debt in an amount not to exceed $2,014,621.03 and
(ii) thereafter, subject to satisfaction of the Release Conditions and Section
6.11(b), for general operating, working capital and other general corporate
purposes of Borrower not otherwise prohibited by the terms hereof. Borrower will
not, and will not permit any of its Subsidiaries to use the proceeds of any
December 2016 Additional Term Loan made under the Fourth Amendment on the Fourth
Amendment Effective Date for any purpose other than (i) on the Fourth Amendment
Effective Date, to pay (A) the fees, costs and expenses incurred in connection
with the Fourth Amendment and (B) an aggregate principal amount of loans
outstanding under the Revolving Credit Agreement in the amount of $22,000,000
and (ii) thereafter, subject to satisfaction of the Release Conditions and
Section 6.11(b), for general operating, working capital and other general
corporate purposes of Borrower not otherwise prohibited by the terms hereof.
Borrower will not, and will not permit any of its Subsidiaries to use the
proceeds of any April 3, 2017 Additional Term Loan made under the Fifth
Amendment on the Fifth Amendment Effective Date for any purpose other than
(i) on the Fifth Amendment Effective Date, to pay the fees, costs and expenses
incurred in connection with the Fifth Amendment and (ii) thereafter, subject to
satisfaction of the Release Conditions and Section 6.11(b), for general
operating, working capital and other general corporate purposes of Borrower not
otherwise prohibited by the terms hereof.

(b)    Notwithstanding anything to the contrary contained herein, the proceeds
of Additional Term Loans which are not used on the Third Amendment Effective
Date for the purposes described in the second sentence of Section 6.11(a), the
proceeds of

 

3



--------------------------------------------------------------------------------

December 2016 Additional Term Loans which are not used on the Fourth Amendment
Effective Date for the purposes described in the third sentence of Section
6.11(a), and the proceeds of April 3, 2017 Additional Term Loans which are not
used on the Fifth Amendment Effective Date for the purposes described in the
fourth sentence of Section 6.11(a), shall each be deposited solely into the
Master Account and held in such account subject to satisfaction of the Release
Conditions. Upon satisfaction of the Release Conditions, Borrower may withdraw
funds as set forth in the appropriate Notice of Release Request; provided that,
upon release from the Master Account, such released funds may not be used for
any purpose other than as set forth in the most recent Rolling Budget delivered
to the Lenders pursuant to Section 5.1.

(c)    It is agreed that no part of the proceeds of the loans made to Borrower
will be used to purchase or carry any Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock or for any purpose
that violates the provisions of Regulation T, U or X of the Board of Governors.”

(f)    Section 7(a) thereof shall be amended by replacing the final two rows
therefrom with the following two rows:

 

$2,500,000    For the 12 month period
ending December 31, 2016 $2,500,000    For the 12 month period
ending January 31, 2017 and for each 12 month
period ending each month thereafter

(g)    Section 8.2(a) thereof shall be amended and restated in its entirety as
follows:

“(a)    fails to perform or observe any covenant or other agreement contained in
any of (i) Sections 3.6, 5.1, 5.2, 5.3 (solely if Borrower is not in good
standing in its jurisdiction of organization), 5.6, 5.7 (solely if Borrower
refuses to allow Administrative Agent or its representatives or agents to visit
Borrower’s properties, inspect its assets or books or records, examine and make
copies of its books and records, or discuss Borrower’s affairs, finances, and
accounts with officers and employees of Borrower), 5.10, 5.11, 5.13, 5.14 or
5.17 of this Agreement, (ii) Section 6 of this Agreement, (iii) Section 7 of
this Agreement, (iv) Section 7 of the Guaranty and Security Agreement or
(v) Section 5 of the Fifth Amendment;”

3.    April 3, 2017 Additional Term Loans.

(a)    On the Fifth Amendment Effective Date, each April 3, 2017 Additional Term
Loan Lender agrees (severally, not jointly or jointly and severally) to make a
simultaneous April 3, 2017 Additional Term Loan to Borrower on the Fifth
Amendment Effective Date in an amount not to exceed such April 3, 2017
Additional Term Loan Lender’s April 3, 2017 Additional Term Commitment.

(b)    The proceeds of the April 3, 2017 Additional Term Loans shall, to the
extent not utilized on the Fifth Amendment Effective Date for the purposes
described in clause (i) of the fourth sentence of Section 6.11(a) of the Amended
Credit Agreement, be deposited solely into the

 

4



--------------------------------------------------------------------------------

Master Account and released solely upon satisfaction of the Release Conditions
as set forth in the Amended Credit Agreement.

(c)    The April 3, 2017 Additional Term Loans shall be “Term Loans” under the
Amended Credit Agreement and shall have the same terms (including with respect
to maturity, pricing, prepayments, events of default and assignability) as the
Term Loans made under the Existing Credit Agreement.

4.    Conditions to Effectiveness of Effective Date Amendments. The amendments
set forth in Section 2 shall become effective upon the satisfaction of each of
the following conditions precedent, in each case satisfactory to the
Administrative Agent in all respects (the “Fifth Amendment Effective Date”):

(a)    The Administrative Agent shall have received a copy of this Amendment
executed and delivered by the Administrative Agent, the Lenders party hereto,
and the Loan Parties;

(b)    Borrower shall have executed and delivered a letter agreement, in form
and substance satisfactory to the Administrative Agent and the Lenders,
pertaining to the treatment of the April 3, 2017 Additional Term Loans under
that certain Amended and Restated Credit Agreement, dated as of February 3,
2014, by Borrower, Wells Fargo Bank, National Association, as administrative
agent, and the lenders party thereto;

(c)    Borrower shall have executed and delivered amendments, in form and
substance satisfactory to the Administrative Agent and each of the Lenders, to
each of the Pari Passu Intercreditor Agreement and the Second Lien Intercreditor
Agreement, pertaining to this Amendment and the April 3, 2017 Additional Term
Loans made hereunder (collectively, the “Intercreditor Amendments”);

(d)    The Collateral Agent shall have received evidence that appropriate
financing statements have been duly filed in such office or offices as may be
necessary or, in the opinion of any Agent, desirable to perfect the Collateral
Agent’s Liens in and to the Collateral, and Collateral Agent shall have received
searches reflecting the filing of all such financing statements;

(e)    The Administrative Agent shall have received a certificate from the
Secretary of each Loan Party (i) attesting to the resolutions of such Loan
Party’s board of directors authorizing its execution, delivery, and performance
of this Amendment and the other Loan Documents to which it is a party,
(ii) authorizing specific officers of such Loan Party to execute the same, and
(iii) attesting to the incumbency and signatures of such specific officers of
such Loan Party;

(f)    The Administrative Agent shall have received confirmation that each Loan
Party’s Governing Documents have not been amended, supplemented or otherwise
modified since the Closing Date;

(g)    The Administrative Agent shall have received a certificate of status with
respect to each Loan Party, dated prior to the Fifth Amendment Effective Date,
such certificate to be issued by the appropriate officer of the jurisdiction of
organization of such Loan Party, which certificate shall indicate that such Loan
Party is in good standing in such jurisdiction;

 

5



--------------------------------------------------------------------------------

(h)    Each Agent shall have received an opinion of the Loan Parties’ counsel
(including an opinion of counsel in respect of each of such Loan Parties’
jurisdiction of organization) in form and substance satisfactory to each Agent;

(i)    Borrower shall have paid all Lender Group Expenses incurred in connection
with the transactions evidenced by this Amendment and the other Loan Documents;

(j)    The Administrative Agent shall have received from Borrower, for the
benefit of the Lenders party hereto, the Amendment Fee;

(k)    Borrower and each of its Subsidiaries shall have received all licenses,
approvals or evidence of other actions required by any Governmental Authority in
connection with the execution and delivery by Borrower or its Subsidiaries of
this Amendment and the other Loan Documents or with the consummation of the
transactions contemplated thereby;

(l)    After giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing on the date hereof or as of the Fifth
Amendment Effective Date (except as described in clauses (i) through (iii) of
Section 6(e) of this Amendment);

(m)    The Administrative Agent shall have received a Borrowing request from
Borrower in compliance with the provisions of Section 2.3(a) of the Existing
Credit Agreement;

(n)    Borrower shall have delivered to the Administrative Agent a certificate
setting forth the amount held in the Master Account immediately prior to the
funding of the April 3, 2017 Additional Term Loans on the Fifth Amendment
Effective Date;

(o)    Borrower shall confirm that Robert Albergotti has been appointed as the
Chief Restructuring Officer of Borrower with the authority customarily
associated with such role; and

(p)    All corporate and other proceedings, and all documents, instruments and
other legal matters in connection with the transactions contemplated by this
Amendment shall be satisfactory in form and substance to the Administrative
Agent and its counsel.

5.    Covenants. Borrower covenants and agrees that, until termination of all of
the Commitments and payment in full of the Obligations:

(a)    It shall cooperate with the Lenders and exercise its commercially
reasonable efforts to enter into a restructuring support agreement and other
documentation requested by the Lenders (collectively, the “Restructuring Support
Agreement”) in connection with the restructuring of the Indebtedness of Borrower
and its Subsidiaries, in each case in form and substance satisfactory to
Borrower and the Lenders by no later than April 7, 2017;

(b)    The appointment of Robert Albergotti as the Chief Restructuring Officer
of Borrower shall not be terminated without the prior written consent of each
Lender;

(c)    Within 5 days of the Fifth Amendment Effective Date (or such later date
as the Administrative Agent or the Required Lenders may determine in their sole
discretion), Borrower shall cause each Agent to receive an opinion of the Loan
Parties’ counsel (including an opinion of counsel in respect of each of such
Loan Parties’ jurisdiction of organization) with respect to the original
mortgages for the following states: (i) Louisiana, (ii) Montana, (iii) Ohio and
(iv) Texas, in form and substance satisfactory to each Agent;

 

6



--------------------------------------------------------------------------------

(d)    Within 5 days of the Fifth Amendment Effective Date (or such later date
as the Administrative Agent or the Required Lenders may determine in their sole
discretion), Borrower shall cause mortgagee title policies to be issued for all
of the properties constituting Real Property Collateral under the Amended Credit
Agreement in the amount of the fair market value of such properties, containing
exceptions reasonably approved by each Agent; and

(e)    Within 5 days of the Fifth Amendment Effective Date, Borrower shall pay
all title premiums.

6.    Representations and Warranties. In order to induce the Agents and Lenders
to enter into this Amendment, Borrower hereby represents and warrants to the
Agents and Lenders that:

(a)    as to each Loan Party, the execution, delivery, and performance by such
Loan Party of this Amendment to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party;

(b)    as to each Loan Party, the execution, delivery, and performance by such
Loan Party of this Amendment does not and will not (i) violate any material
provision of federal, state, or local law or regulation applicable to any Loan
Party or its Subsidiaries, the Governing Documents of any Loan Party or its
Subsidiaries, or any order, judgment, or decree of any court or other
Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material agreement of any Loan Party
or its Subsidiaries where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, or (iv) require any approval of any holder of Equity Interests
of a Loan Party or any approval or consent of any Person under any material
agreement of any Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
material agreements, for consents or approvals, the failure to obtain which
could not individually or in the aggregate reasonably be expected to cause a
Material Adverse Effect;

(c)    this Amendment has been duly executed and delivered by each Loan Party
that is a party hereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally;

(d)    after giving effect to this Amendment, except for the representation and
warranty set forth in Section 4.9(a) of the Amended Credit Agreement, all
representations and warranties contained in the Loan Documents to which Borrower
is a party are true, correct and complete in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of this Amendment, as though made on and as of
such date (except to the extent that such representations and warranties relate
solely to an earlier date, in which case such representations and warranties
shall be true, correct and complete in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of such earlier date); and

 

7



--------------------------------------------------------------------------------

(e)    after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing, except pursuant to:

(i)    Section 5.1 of the Amended Credit Agreement with respect to the delivery
of a Compliance Certificate for the periods ended December 31, 2016 and
February 28, 2017;

(ii)    Section 7(a) of the Amended Credit Agreement; and

(iii)    Section 8.6 of the Amended Credit Agreement with respect to the
Revolving Credit Documents and Events of Default arising under other agreements
from the event of default under the Revolving Credit Documents.

7.    Amendment Fee. In connection with this Amendment, Borrower agrees to pay
to the Agents, for the ratable account of the April 3, 2017 Additional Term Loan
Lenders party to this Amendment (such ratable amount based on each such April 3,
2017 Additional Term Loan Lender’s April 3, 2017 Additional Term Commitment as a
percentage of the April 3, 2017 Additional Term Commitments of all such April 3,
2017 Additional Term Loan Lenders party to this Amendment), an amendment fee
(the “Amendment Fee”) of $100,000, which fee is due and payable on the Fifth
Amendment Effective Date, and fully earned and non-refundable on the Fifth
Amendment Effective Date. The Amendment Fee is in addition to and not net of any
fees previously paid by Borrower or any Loan Party pursuant to any Loan
Document.

8.    Supplemental Term Loans. Each Lender party hereto hereby agrees, subject
to the Supplemental Funding Conditions, to provide additional Term Loans (the
“Supplemental Term Loans”) for purposes of implementing the restructuring
transactions contemplated by the Restructuring Support Agreement. The terms and
conditions of the Supplemental Term Loans shall be acceptable to the Lenders in
their sole discretion and shall include, without limitation, a requirement that
each of the Loan Parties complies with the Restructuring Support Agreement in
all respects. As used herein, the “Supplemental Funding Conditions” shall mean
(a) the receipt by the Lenders of a projected statement of sources and uses of
cash for the Loan Parties and their Subsidiaries on a weekly basis, for the
following 13 calendar weeks, including any anticipated use of the proceeds of
the Supplemental Term Loans, in form and substance reasonably satisfactory to
the Lenders, (b) the timely execution and delivery of the Restructuring Support
Agreement, (c) the execution of an amendment to the Amended Credit Agreement
providing for the Supplemental Term Loans and delivery by the Loan Parties of
related documentation reasonably requested by the Lenders and (d) such other
conditions as shall be specified by the Lenders in their reasonable discretion.

9.    Reference to and Effect on the Amended Credit Agreement and the other Loan
Documents.

(a)    On and after the Fifth Amendment Effective Date, each reference in the
Amended Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of
like import shall mean and be a reference to the Amended Credit Agreement.

(b)    The Existing Credit Agreement and each of the other Loan Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.

(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the

 

8



--------------------------------------------------------------------------------

Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents. On and after the Fifth Amendment
Effective Date, this Amendment shall for all purposes constitute a Loan
Document.

10.    Acknowledgment; Liens Unimpaired. Each Loan Party hereby acknowledges
that it has read this Amendment and consents to its terms, and further hereby
affirms, confirms, represents, warrants and agrees that (a) notwithstanding the
effectiveness of this Amendment, the obligations of such Loan Party under each
of the Loan Documents to which such Loan Party is a party shall not be impaired
and each of the Loan Documents to which such Loan Party is a party is, and shall
continue to be, in full force and effect and is hereby confirmed and ratified in
all respects and (b) after giving effect to this Amendment, (i) the execution,
delivery, performance or effectiveness of this Amendment shall not impair the
validity, effectiveness or priority of the Liens granted pursuant to the Loan
Documents and such Liens shall continue unimpaired with the same priority to
secure repayment of all Obligations, whether heretofore or hereafter incurred,
including, without limitation, the April 3, 2017 Additional Term Loans to be
made by the April 3, 2017 Additional Term Loan Lenders on the Fifth Amendment
Effective Date, (ii) the Guaranty and Security Agreement, as and to the extent
provided in the Loan Documents, shall continue in full force and effect in
respect of the Obligations under the Amended Credit Agreement and the other Loan
Documents, including, without limitation, the April 3, 2017 Additional Term
Loans to be made by the April 3, 2017 Additional Term Loan Lenders on the Fifth
Amendment Effective Date, and (iii) each Control Agreement previously delivered
by Borrower in connection with the Existing Credit Agreement shall not be
impaired and each Control Agreement continues in full force and effect in
respect of the Obligations under the Amended Credit Agreement and the other Loan
Documents, including, without limitation, the April 3, 2017 Additional Term
Loans to be made by the April 3, 2017 Additional Term Loan Lenders on the Fifth
Amendment Effective Date. For the avoidance of doubt, each Loan Party hereby
acknowledges and affirms that the April 3, 2017 Additional Term Loans made
pursuant to this Amendment or the Amended Credit Agreement constitute
“Obligations” (as defined in the Guaranty and Security Agreement) and similar
defined terms used in the Loan Documents.

11.    Authorization of Administrative Agent. By signing below, the Lenders
party hereto (which Lenders constitute the “Required Lenders” under and as
defined in the Existing Credit Agreement) hereby authorize and direct the
Administrative Agent to execute and deliver each of (a) this Amendment, (b) the
Intercreditor Amendments and (c) each other certificate, filing, agreement or
other document relating to this Amendment and the transactions contemplated
hereby.

12.    Miscellaneous.

(a)    Expenses. Borrower agrees to pay on demand all reasonable out-of-pocket
costs and expenses of any Agent (including reasonable attorneys’ fees) incurred
in connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection herewith.
All obligations provided herein shall survive any termination of this Amendment
and the Existing Credit Agreement as amended hereby.

(b)    Choice of Law and Venue; Jury Trial Waiver; Reference Provision. Without
limiting the applicability of any other provision of the Existing Credit
Agreement or any other Loan Document, the terms and provisions set forth in
Section 12 of the Existing Credit Agreement are expressly incorporated herein by
reference.

(c)    Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and

 

9



--------------------------------------------------------------------------------

delivered, shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Amendment. Delivery of an executed
counterpart of this Amendment by telefacsimile or other electronic method of
transmission shall be equally effective as delivery of an original executed
counterpart of this Agreement.

(d)    Severability. Each provision of this Amendment shall be severable from
every other provision of this Amendment for the purpose of determining the legal
enforceability of any specific provision.

13.    Release.

(a)    In consideration of the agreements of the Agents and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each of Borrower and each Guarantor
that executes this Amendment, on behalf of itself and its successors, assigns,
and other legal representatives (Borrower, each Guarantor and all such other
Persons being hereinafter referred to collectively as the “Releasors” and
individually as a “Releasor”), hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges the Agents, and Lenders,
and their successors and assigns, and their present and former shareholders,
Affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Agents, each Lender and
all such other Persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which any Releasor may now or hereafter
own, hold, have or claim to have against the Releasees or any of them for, upon,
or by reason of any circumstance, action, cause or thing whatsoever which arises
at any time on or prior to the day and date of this Amendment, in any way
related to or in connection with this Amendment, the Existing Credit Agreement,
the Amended Credit Agreement, or any of the other Loan Documents or transactions
thereunder or related thereto.

(b)    Each of Borrower and each Guarantor that executes this Amendment
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.

(c)    Each of Borrower and each Guarantor that executes this Amendment agrees
that no fact, event, circumstance, evidence or transaction which could now be
asserted or which may hereafter be discovered shall affect in any manner the
final, absolute and unconditional nature of the release set forth above.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.

 

NUVERRA ENVIRONMENTAL SOLUTIONS, INC. By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   Chairman and Chief Executive Officer 1960 WELL
SERVICES, LLC BADLANDS LEASING, LLC BADLANDS POWER FUELS, LLC (DE) BADLANDS
POWER FUELS, LLC (ND) HECKMANN WATER RESOURCES CORPORATION HECKMANN WATER
RESOURCES (CVR), INC. HECKMANN WOODS CROSS, LLC HEK WATER SOLUTIONS, LLC IDEAL
OILFIELD DISPOSAL, LLC LANDTECH ENTERPRISES, L.L.C. NES WATER SOLUTIONS, LLC
NUVERRA TOTAL SOLUTIONS, LLC By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President APPALACHIAN WATER SERVICES, LLC By:
  HEK Water Solutions, LLC, its managing member By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President



--------------------------------------------------------------------------------

WILMINGTON SAVINGS FUND SOCIETY, FSB, as Administrative Agent By:  

/s/ Geoffrey J. Lewis

Name:   Geoffrey J. Lewis Title:   Vice President WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Collateral Agent By:  

/s/ Zachary S. Buchanan

Name:   Zachary S. Buchanan Title:   Authorized Signatory



--------------------------------------------------------------------------------

ASCRIBE II INVESTMENTS LLC, as a Lender By:  

/s/ Lawrence First

Name:   Lawrence First Title:   Managing Director ASCRIBE III INVESTMENTS LLC,
as a Lender By:  

/s/ Lawrence First

Name:   Lawrence First Title:   Managing Director



--------------------------------------------------------------------------------

ECF VALUE FUND, LP, as a Lender By:  

/s/ Jeff Gates

Name:   Jeff Gates Title:   Managing Partner of the General Partner ECF VALUE
FUND II, LP, as a Lender By:  

/s/ Jeff Gates

Name:   Jeff Gates Title:   Managing Partner of the General Partner ECF VALUE
FUND INTERNATIONAL MASTER, LP, as a Lender By:  

/s/ Jeff Gates

Name:   Jeff Gates Title:   President of the Investment Manager



--------------------------------------------------------------------------------

SCHEDULE 1

GUARANTORS

 

    

Subsidiary Guarantor

  

Jurisdiction of Formation

1.   

Nuverra Environmental Solutions, Inc.

  

Delaware

2.   

1960 Well Services, LLC

  

Ohio

3.   

Appalachian Water Services, LLC

  

Pennsylvania

4.   

Badlands Leasing, LLC

  

North Dakota

5.   

Badlands Power Fuels, LLC

  

Delaware

6.   

Badlands Power Fuels, LLC

  

North Dakota

7.   

Heckmann Water Resources Corporation

  

Texas

8.   

Heckmann Water Resources (CVR), Inc.

  

Texas

9.   

Heckmann Woods Cross, LLC

  

Utah

10.   

HEK Water Solutions, LLC

  

Delaware

11.   

Ideal Oilfield Disposal, LLC

  

North Dakota

12.   

Landtech Enterprises, L.L.C.

  

North Dakota

13.   

NES Water Solutions, LLC

  

Delaware

14.   

Nuverra Total Solutions, LLC

  

Delaware



--------------------------------------------------------------------------------

Schedule C-1

Commitments

 

Lender

   Original Term
Commitment      Additional
Term
Commitment      December 2016
Additional
Term
Commitment      April 3, 2017
Additional
Term
Commitment  

ASCRIBE II INVESTMENTS LLC

   $ 1,020,000.00      $ 280,500.00      $ 1,168,750      $ 46,750  

ASCRIBE III INVESTMENTS LLC

   $ 11,409,600.00      $ 3,137,640.00      $ 13,073,500      $ 522,940  

ECF VALUE FUND, LP

   $ 2,731,200.00      $ 803,660.00      $ 3,173,750      $ 131,142  

ECF VALUE FUND II, LP

   $ 6,201,600.00      $ 1,808,400.00      $ 7,171,000      $ 313,452  

ECF VALUE FUND INTERNATIONAL MASTER, LP

   $ 2,637,600.00      $ 569,800.00      $ 2,913,000      $ 85,716     

 

 

    

 

 

    

 

 

    

 

 

 

All Lenders

   $ 24,000,000.00      $ 6,600,000.00      $ 27,500,000.00      $ 1,100,000.00
    

 

 

    

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Exhibit A

Notice of Release Request